DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           CAROLINA PEREZ,
                              Appellant,

                                     v.

     AVATAR PROPERTY & CASUALTY INSURANCE COMPANY,
                        Appellee.

                               No. 4D19-3893

                           [December 3, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502016CA008001XXXXMB.

   Asher Perlin of Law Office of Asher Perlin, Hollywood, for appellant.

  Paulo R. Lima and Elizabeth K. Russo of Russo Appellate Firm, P.A.,
Miami, and Curt Allen and Brian Hohman of Butler Weihmuller Katz Craig
LLP, Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.